UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5212


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ULYSSES SAMUEL HENSEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:10-cr-00388-D-1)


Submitted:   August 21, 2012                 Decided:   August 28, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Bradley L. Henry, BREEDING & DOTHARD, LLC, Knoxville, Tennessee,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ulysses Samuel Hensen appeals from his conviction and

120-month sentence following his guilty plea, pursuant to a plea

agreement, to one count of being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924 (2006).

Hensen’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738   (1967),   stating   that      there    were   no   meritorious

issues for appeal, but questioning whether the guilty plea 1 is

valid, whether Hensen knowingly and voluntarily waived his right

to appeal, and whether the district court erred in sentencing

Hensen.      Hensen filed a pro se document challenging the validity

of his plea and the calculation of the Guidelines range. 2                       The

Government has moved to dismiss Hensen’s appeal of his sentence,

asserting the appeal is precluded by the waiver of appellate

rights in Hensen’s plea agreement.                We grant the Government’s

motion, dismiss the appeal in part, and affirm in part.

             A   defendant    may   waive   the    right    to    appeal   if   that

waiver is knowing and intelligent.                United States v. Manigan,

      1
       Although counsel captioned this argument a challenge to
the plea agreement, it is clear from the substance of the claim
that he challenges the validity of the guilty plea itself.
      2
       Hensen was granted two extensions of time, until August 13
2012, to file a pro se supplemental brief more effectively
addressing these issues.    That date has passed and Hensen has
filed nothing more.     We have considered the pro se issues,
however, and conclude they are either waived or without merit.



                                        2
592 F.3d 621, 627 (4th Cir. 2010).                Generally, if the district

court questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is

both valid and enforceable.          United States v. Johnson, 410 F.3d
137, 151 (4th Cir. 2005); United States v. General, 278 F.3d
389,   400-01      (4th   Cir.   2002).         The   question    of    whether   a

defendant validly waived his appeal rights is a question of law

that this court reviews de novo.              Manigan, 592 F.3d at 626.

               Our review of the record leads us to conclude that

Hensen knowingly and voluntarily waived the right to appeal his

sentence.       We therefore grant the Government’s motion to dismiss

the appeal of Hensen’s sentence and dismiss this portion of the

appeal.

               We next consider Hensen’s challenge to the validity of

his guilty plea, an issue not foreclosed by Hensen’s appellate

waiver.        Because Hensen did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.           United States v. Martinez, 277 F.3d
517, 525 (4th Cir. 2002).           To satisfy the plain error standard,

an appellant must show:          “(1) an error was made; (2) the error

is plain; and (3) the error affects substantial rights.”                      United

States    v.    Massenburg,   564 F.3d 337,    342-43   (4th    Cir.   2009).

Even if Hensen satisfies these requirements, correction of the

error lies within our discretion, if we decide that the error

                                          3
“seriously affects the fairness, integrity or public reputation

of judicial proceedings.”               Id. at 343 (internal quotation marks

omitted).

            Our review of the record reveals that the district

court    fully       complied    with      the       requirements             of    Rule       11    in

accepting Hensen’s guilty plea.                          The district court properly

informed Hensen of the rights he was forfeiting as a result of

his plea and the nature of the charges and penalties he faced,

and   found      that     Hensen     was    competent             and    entered       his          plea

voluntarily.           The record establishes that Hensen knowingly and

voluntarily          entered     into      his           guilty     plea       with        a    full

understanding of its consequences, and that the district court

ensured the existence of a sufficient factual basis.                                  Therefore,

there was no error in the district court’s acceptance of the

plea.

            As required by Anders, we have reviewed the entire

record and have found no issues that are meritorious and outside

the     scope     of    the    waiver.              We     therefore       affirm          Hensen’s

conviction.          We deny counsel’s motion to withdraw.                           This court

requires that counsel inform Hensen, in writing, of his right to

petition    the      Supreme    Court      of       the    United       States      for     further

review.         If   Hensen     requests        that       a   petition        be    filed,         but

counsel believes that such a petition would be frivolous, then

counsel     may      renew     his   motion          for       leave     to    withdraw             from

                                                4
representation.      Counsel’s motion must state that a copy thereof

was served on Hensen.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




                                     5